Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
rotating a first optical axis of the polarization adjusting device relative to a second optical axis of the first polarizer to reduce a light intensity of a second linearly polarized light that is formed after the first linearly polarized light passing through the first polarizer and remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device; and 
cutting the first polarizer by the first linearly polarized light after the rotating the first optical axis of the polarization adjusting device is complete.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitations of rotating a first optical axis of the polarization adjusting device relative to a second optical axis of the first polarizer to reduce a light intensity of a second linearly polarized light that is formed after the first linearly polarized light passing through the first polarizer and remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device; and cutting the first polarizer by the first linearly polarized light after the rotating the first optical axis of the polarization adjusting device is complete were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device” is not definite.   Claim 1 is formatted to recite four (4) indented active steps (i.e., providing, adjusting, rotating and cutting).  However, the step of rotating also recites “…and remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device”.  It is not definite if this recitation is another active step or a substep of the rotating step.  The use of the verb “remaining” in this context is also unclear, as remain is normally a linking verb not an action verb so it is not definite what is meant by “remaining the first polarizer uncut…” and the specification does not disclose or mention “remaining the first polarizer uncut…”, as noted above, such that it is not definite how to interpret this portion of the claim.
The term "complete" in claim 1 is a relative term which renders the claim indefinite.  The term "complete" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not definite what is considered to be complete as recited in claim 1 such that the recitation of cutting the first polarizer by the first linearly polarized light after the rotating the first optical axis of the polarization adjusting device is complete is not definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110180521 A1 to Quitter et al. (“Quitter”) in view US 20170120389 A1 to Lee et al. (“Lee”) and further in view of US 20110316200 A1 to Iwaki et al. (“Iwaki”).
Quitter discloses:
Regarding claim 1, as best understood: 
providing a non-linearly polarized light (e.g., circularly polarized light disclosed in para 31); 
adjusting the non-linearly polarized light to a first linearly polarized light by a polarization adjusting device (e.g., Quarter-wave plate 38 also converts circularly polarized light (e.g., in the reflected sensing beam) into linearly polarized light, as disclosed in para 31); 
rotating a first optical axis of the polarization adjusting device relative to a second optical axis of a workpiece corresponding to the first polarizer disclosed by Lee as explained herein to reduce a light intensity of a second linearly polarized light that is formed after the first linearly polarized light passing through the first polarizer and remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device (e.g., linear polarizer 34 provides direct control of the beam polarization by rotation about the beam axis, as disclosed in para 28); and 
cutting the workpiece corresponding to the first polarizer after the rotating the first optical axis of the polarization adjusting device is complete (e.g., para 1, 4, 5 and 63, wherein para 63 discloses performing the final cutting);
Regarding claim 6, as best understood: before the cutting the first polarizer, wherein cutting the polarizer is disclosed by and rendered obvious in view of Lee and Iwaki as explained herein, by the first linearly polarized light, the method further comprises: making the first optical axis of the 
Regarding claim 7, as best understood: before the cutting the first polarizer, wherein cutting the polarizer is disclosed by and rendered obvious in view of Lee and Iwaki as explained herein, by the first linearly polarized light, the method further comprises: focusing the first linearly polarized light to the first polarizer (e.g., Fig. 1-4 and para 1, 4-6, 7, 13-15, 21-26, 34-36, 46-48, 56-63);
Regarding claim 9, as best understood: adjusting the non-linearly polarized light to the first linearly polarized light by the polarization adjusting device is adjusting the non-linearly polarized light to the first linearly polarized light by a second polarizer (e.g., Fig. 1-4 and para 1, 4-6, 7, 13-15, 21-26, 34-36, 46-48, 56-63); and
Regarding claim 10, as best understood: the adjusting the non-linearly polarized light to the first linearly polarized light by the polarization adjusting device is adjusting the non-linearly polarized light to the first linearly polarized light by a quarter-wave plate (e.g., Fig. 1-4 and para 1, 4-6, 7, 13-15, 21-26, 34-36, 46-48, 56-63).
Quitter does not explicitly disclose cutting the polarizer by the first linearly polarized light (as recited in claim 1).
However, Lee discloses:
Regarding claim 1, as best understood: cutting the polarizer (e.g., abstract and para 26-34, 45, 51-57 and 64).
Quitter in view of Lee does not explicitly disclose cutting the polarizer by the first linearly polarized light (as recited in claim 1).
However, Iwaki discloses:
Regarding claim 1, as best understood: 

adjusting the non-linearly polarized light to a first linearly polarized light by a polarization adjusting device (e.g., para 85 discloses that the ellipticity of the elliptically-polarized light can be adjusted by changing the azimuth .theta. of the quarter-wave plate 217) (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16); 
rotating a first optical axis of the polarization adjusting device relative to a second optical axis of the first polarizer to reduce a light intensity of a second linearly polarized light that is formed after the first linearly polarized light passing through the first polarizer and remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device; and 
cutting by linearly polarized light after the rotating the first optical axis of the polarization adjusting device is complete (e.g., claims 5-8, 11 and 12 disclose cutting by linearly polarized light) (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16);
Regarding claim 3, as best understood: before the cutting an object corresponding to the first polarizer of Lee by the first linearly polarized light, the method further comprises: stopping rotating the first optical axis of the polarization adjusting device relative to the second optical axis of the first polarizer when the light intensity of the second linearly polarized light is lower than or equal to an intensity point (e.g., the rotation of half-wave plate 228 as disclosed in para 88 inherently stops between uses and before subsequent uses; it is also noted that the claimed low intensity point can be any point based on the claimed and disclosed subject matter, as best understood) (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16);
Regarding claim 4, as best understood: before the cutting an object corresponding to the first polarizer of Lee by the first linearly polarized light, the method further comprises: maintaining the light 
Regarding claim 5, as best understood: the maintaining the light intensity of the second linearly polarized light is performed when the light intensity of the second linearly polarized light is equal to zero (e.g., as best understood, the light intensity will go to zero between of the Iwaki apparatuses when the apparatuses are turned off) (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16);
Regarding claim 6, as best understood: before the cutting an object corresponding to the first polarizer of Lee by the first linearly polarized light, the method further comprises: making the first optical axis of the polarization adjusting device be orthogonal to the second optical axis of the first polarizer (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16);
Regarding claim 7, as best understood: before the cutting an object corresponding to the first polarizer of Lee by the first linearly polarized light, the method further comprises: focusing the first linearly polarized light to the first polarizer (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16);
Regarding claim 8, as best understood: the cutting an object corresponding to the first polarizer of Lee by the first linearly polarized light comprises: increasing a light intensity of the non-linearly polarized light to cut the first polarizer (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16);
Regarding claim 9, as best understood: the adjusting the non-linearly polarized light to the first linearly polarized light by the polarization adjusting device is adjusting the non-linearly polarized light to the first linearly polarized light by a second polarizer (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16); and
Regarding claim 10, as best understood: the adjusting the non-linearly polarized light to the first linearly polarized light by the polarization adjusting device is adjusting the non-linearly polarized light to the first linearly polarized light by a quarter-wave plate (e.g., Fig. 1-3, 8, 9 and 16, para 37-39, 48-67, and 84-88, and claims 1-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Quitter as suggested and taught by Lee in order to deformation is not produced on the cut surface and fume may be minimally generated (e.g., Lee: para 12).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Quitter in view of Lee as suggested and taught by Iwaki in order for the cutting quality along the line to be made higher (e.g., Iwaki: para 18).
Response to Amendment
The amendment of 11/24/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks generally assert that support for the amendments can be found in Fig. 1, 3 and 4 of the application.  However, a review of the specification and figures did not find support for the subject matter of amended claim 1 as indicated above.   The remarks then address the previous rejections under 35 U.S.C. 112, which are no longer applicable based on the amendments.  The present rejections under 35 U.S.C. 112 are set forth above.  The remarks then address the prior art rejections.  The remarks note the rejection of claims as obvious and then address amended claim 1, submitting that the recitation of “remaining the first polarizer uncut during the rotation of the first optical axis of the polarization adjusting device” is not obvious over the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 23, 2021